Title: James Madison to Benjamin Waterhouse, 12 March 1829
From: Madison, James
To: Waterhouse, Benjamin


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 12. 1829
                            
                        
                          
                        I recd in due time, with your favor of the 14th. Ult: a copy of your Inaugural Discourse prepared in early
                            life. I was not at leisure till within a few days, to give it a perusal; and I ought not now to hazard a critique on the
                            merits of its Latinity. If I were ever in any degree qualified for such a task, a recollection of my long separation from
                            classical studies would arrest my pen. I am safe I believe in the remark that the language has less the aspect of being
                            moulded in a modern Idiom than has been generally the case with the performances of modern Latinists
                        Another interview, which you despair of, would give me as much pleasure as it could you. The possibility of
                            it must lie with you as the junior party. We should certainly be at no loss for topics, having lived thro’ a long period
                            filled with events as novel as various, and as interesting as novel. Our conversation would of course embrace the scenes
                            you glance at, from which corners of the veil are already lifted. You probably know much of them that I do not, and both
                            of us less than others, whose testimony has passed beyond the summons even of History. It might have been well if the
                            truth yet in preservation could have instructed posterity without disturbing the quiet of the present generation. This
                            seems now to have become impossible; and the sufferers will know on whom to charge the misfortune.
                        I return you, Sir, a full measure of the respect & good wishes expressed in your letter, and you will
                            readily believe that Mrs. Madison cordially joins in them.
                        
                        
                            
                                James Madison
                            
                        
                    